Citation Nr: 0900447	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  03-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 
2001, for the assignment of a 70 percent rating for the 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 29, 
2001, for the grant of a total rating for compensation based 
on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted an increased rating of 70 
percent for the service-connected post-traumatic stress 
disorder, and granted a TDIU, both effective January 29, 
2001.  The veteran asserts that an earlier effective date is 
warranted for the increase to 70 percent for the service-
connected PTSD, and for the assignment of a TDIU.

The Board remanded these claims in April 2004 for additional 
development and adjudicative action.  Part of the basis for 
the April 2004 remand was to have the RO issue a rating 
decision addressing whether there was clear and unmistakable 
error in the April 1998 rating decision, which continued the 
50 percent evaluation for post-traumatic stress disorder. In 
June 2004, the RO issued a rating decision, which determined 
that there was no clear and unmistakable error in the April 
1998 rating decision.  The veteran has not appealed that 
decision, and thus that claim is not part of the current 
appeal.  See 38 C.F.R. § 20.200 (appeal before Board consists 
of timely filed notice of disagreement in writing and, after 
the issuance of a statement of the case, a substantive 
appeal).

In a decision promulgated in February 2005, the Board denied 
an effective date prior to January 29, 2001 for the 
assignment of a 70 percent rating for the service-connected 
PTSD, and for the grant of a TDIU, thereby affirming the RO's 
June 2001 decision.  The veteran appealed the Board's 
February 2005 decision to the United States Court of Appeals 
for Veterans Claims (CAVC).  

In a January 2007 Memorandum Decision, the CAVC set aside the 
February 2005 decision and remanded the matter for further 
adjudication, based on a finding that the Board's February 
2005 reasons and bases were inadequate.  

In a subsequent decision issued by the Board, in September 
2007, the veteran's claims for earlier effective dates for 
the assignment of a 70 percent rating for the service-
connected PTSD and the TDIU were once again denied.  The 
veteran, in turn, appealed the Board's September 2007 
decision to the Court.  

In August 2008, the veteran and VA's general counsel (the 
parties) filed a joint motion to vacate and remand the 
Board's September 2007 decision.  The Court granted the joint 
motion in August 2008, and the case was returned to the 
Board.


FINDINGS OF FACT

1.  In April 1998, the RO denied entitlement to an evaluation 
in excess of 50 percent for post-traumatic stress disorder 
and a total rating for compensation based upon individual 
unemployability.  The veteran did not appeal those 
determinations and they are now final.

2.  An April 27, 1998, VA clinical record is an informal 
claim for increase for post-traumatic stress disorder.

3.  An August 27, 1999, VA clinical record is an informal 
claim for entitlement to a total rating for compensation 
based upon individual unemployability.

4.  A January 29, 2001 psychological examination report 
showed the veteran's disability had increased to the next 
disability level and contained an opinion that the veteran 
was unable to secure or follow substantially gainful 
occupation as a result of the service-connected post- 
traumatic stress disorder.

5.  The preponderance of the medical and other evidence of 
record is against a finding of unemployability due to the 
service-connected PTSD prior to January 29, 2001.

6.  Neither unemployability due to the service-connected PTSD 
nor an increase in disability due to the service-connected 
PTSD are factually ascertainable prior to January 29, 2001.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than January 29, 2001, for the award of a 70 percent 
evaluation for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.157, 3.400, 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for the assignment of an effective date 
earlier than January 29, 2001, for the award of a TDIU have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.157, 3.340, 
3.341, 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2001.  This letter addressed the 
elements of an increased rating claim.  This letter was 
followed up with another letter in June 2004, subsequent to 
the initial adjudication of the claim for an earlier 
effective date.  While the notice was not provided prior to 
the initial adjudication of that claim, the claimant has had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  
The claim was subsequently readjudicated in an August 2004 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the elements of disability ratings and effective 
dates; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Factual Background

In an October 1970 administrative decision, the RO determined 
that injuries the veteran had sustained in a January 1970 
automobile-train accident while in service, which included a 
head injury, were the result of willful misconduct and 
reckless disregard of the probable consequences of his 
actions.

Service connection for post-traumatic stress disorder with an 
initial 50 percent rating was granted by means of an April 
1993 rating decision, effective March 19, 1992.  The veteran 
was notified of this determination, including his appellate 
rights, and he did not appeal the decision.

In June 1996, the veteran submitted a claim for increased 
benefits for post-traumatic stress disorder.  In a January 
1997 rating decision, the RO continued the 50 percent 
evaluation for post-traumatic stress disorder.  The veteran 
was notified of this determination, including his appellate 
rights, and he did not appeal the decision.

In September 1997, the veteran submitted a claim for 
increased benefits for post-traumatic stress disorder.

A February 1998 VA examination report shows that a social 
worker had an opportunity to review the veteran's claims file 
and interview the veteran.  The veteran stated that he felt 
closest to his current wife and stepson and reported that 
their relationship was "really good," but noted that they had 
their ups and downs.  The veteran's wife reported that the 
relationship had problems and that the veteran had a lot of 
"rage."  She also stated the veteran had threatened to hit 
her, but noted that the veteran had not followed through on 
his threat.  The veteran stated that the person with whom he 
was closest to after his wife and stepson was his mother, who 
he would see two times a week.  He noted that they had a 
"good relationship."  He stated that he had one close friend 
who had moved to Arizona, but denied having any other close 
relationships, as he did not trust people.  He stated that he 
last worked in 1991 and that "due to a physical injury on the 
job, he left."  The veteran stated he would drive around two 
to three hours a day as part of his leisure activities.  He 
also enjoyed housework and yard work and would play with his 
stepson.  He denied having any hobbies.

The veteran reported having nightmares approximately three 
times a week with some night sweats.  He stated that his 
sleep pattern had been the same for the last one to two 
years.  Regarding intrusive thoughts, he reported that his 
daily thoughts about Vietnam had increased, which he 
attributed to getting older.  When subjected to an unexpected 
noise, he was startled.  He stated he avoided crowds and 
would get really anxious.  The veteran stated he spent most 
of his time at home, which had increased in the last one to 
two years.  His wife complained that the veteran did not 
share his feelings with her.  The veteran stated that his 
prior wife had died in 1995 and that he had no contact with 
his stepchildren.  He reported an increase in his depression 
symptoms, such as anger, irritability, isolation, and poor 
appetite.  He had poor concentration and short-term memory 
and feelings of sadness and loneliness.  He cried three to 
four times a week when he was alone.  He had poor motivation 
and self-esteem.  The veteran stated that he would feel angry 
and that after he would feel angry, he knew he shouldn't have 
felt that way and would feel "stupid."  He denied receiving 
any treatment at that time for post-traumatic stress 
disorder.  He also denied any suicidal ideations.

The social worker stated that the veteran was polite and 
provided information willingly with good eye contact but 
appeared to have difficulty remembering some dates and 
places.  He stated he felt the veteran's post-traumatic 
stress disorder had increased.  He noted the veteran 
continued to have nightmares and that the veteran had 
reported that his intrusive thoughts about Vietnam had 
increased by 50 percent.  The social worker stated that the 
veteran reported an increase in hypervigilance and spending 
the majority of his time at home, but no significant change 
in his "numbing symptoms."  He also stated that it appeared 
the veteran had an increase in depression symptoms and 
referred the veteran to the Vet Center for counseling.

A February 1998 VA psychiatric evaluation report shows that 
the examiner had an opportunity to review the veteran's 
claims file, including the report by the social worker.  The 
veteran reported having daily intrusive thoughts about 
Vietnam and weekly flashbacks.  He denied having any friends 
and reported he suffered from a severe startle response and a 
lack of trust of other people.  The examiner reported past 
findings related to the veteran's post-traumatic stress 
disorder and the automobile accident, wherein the veteran 
sustained several injuries, including one to his head.  The 
veteran reported that he was unable to work due to "severe 
cognitive deficits and physical limitations" stemming from 
his injuries sustained during a motor vehicle accident in 
1970.  The examiner stated that the veteran was cooperative 
and adequately groomed, was oriented to person, but not to 
time, place, or purpose of the evaluation.  The veteran 
displayed poor general fund of knowledge and was unable to 
recall any of the five most recent presidents of the United 
States.  He displayed poor abstract reasoning skills and had 
severe difficulties repeating numbers forward and backward.  
The veteran was unable to recall what he ate for breakfast 
the day before and what gift he received from his wife at 
Christmas.  He was also unable to state the date of his 
wife's birthday or the age of his daughter.

The examiner stated the veteran displayed severe recent and 
remote memory deficits, displayed a flat affect, and 
described suffering from a mildly dysphoric mood.  He noted 
the veteran suffered from an impaired impulse control, given 
his violent acting out towards his wife.  He noted the 
veteran denied any past suicidal or homicidal ideation.  The 
rate and flow of the veteran's speech was within the normal 
range.  The examiner stated the following:

The veteran appears to meet the DSM-IV 
criteria for chronic post traumatic 
stress disorder, as well as progressive 
dementia due to head trauma.  The veteran 
is severely socially, industrially and 
emotionally impaired and appears to 
qualify for a permanent and total 
unemployability rating.  The veteran is 
not competent to manage his benefits 
without the assistance of his wife.  The 
veteran appears to be primarily 
unemployable due to his severe cognitive 
deficits brought on by his head injury 
which he sustained in 1970.

The Global Assessment of Functioning (GAF) score was 35.

In an April 1998 rating decision, the RO continued the 50 
percent evaluation for post-traumatic stress disorder and 
denied a total rating for compensation based upon individual 
unemployability.  The veteran was notified of this 
determination that same month, including his appellate 
rights, and he did not appeal the decision.

An April 27, 1998, VA outpatient treatment report shows that 
the veteran was seen for low back pain and insomnia due to 
the back pain.  The examiner entered an assessment of post-
traumatic stress disorder and noted the veteran had reported 
having more nightmares.  The veteran reported that he was in 
a "group" at Klamath Falls.

In a January 1999 rating decision, the RO determined that the 
veteran was incompetent to handle the disbursement of funds.  
The veteran was notified of this determination that same 
month, including his appellate rights, and he did not appeal 
the decision.

A January 1999 VA outpatient treatment report shows that the 
veteran reported his nightmares had gotten worse since he and 
his wife had separated two weeks prior.  He also stated his 
sleep was worse.  The examiner stated the veteran's mood was 
somber but that the veteran was coherent without a psychosis.  
The veteran denied any thoughts of harm to self or others.  
The examiner stated that the veteran had had a stress 
exacerbation due to marital separation and that the veteran 
was not a danger to himself or others.  Another January 1999 
VA outpatient treatment report shows that the veteran 
reported that medication had helped his mood and sleep.  The 
examiner stated that the veteran was quiet, calm, polite, and 
coherent without psychosis.  The veteran denied thoughts of 
harm to himself and others.

A February 1999 VA outpatient treatment report shows that the 
veteran was seeking to join a PTSD group.  The veteran stated 
that he was at 50 percent and would be applying for more.  
The social worker noted that the veteran had a head injury in 
service and had lost the ability to read and write.  She also 
stated that the veteran reported having nightly nightmares 
and flashbacks.

A March 1999 VA outpatient treatment report shows that the 
social worker stated the veteran was doing well with the 
group.  A subsequent March 1999 treatment record shows that 
the veteran was anxious about having to go back to Klamath 
Falls to pick up his mail from his mother.  The social worker 
stated the veteran would go into flashbacks from Vietnam and 
was fearful that stress may cause a flashback.  Thirteen days 
later, the social worker stated the veteran was working on 
ways to reduce flashbacks of Vietnam.

An April 1999 VA outpatient treatment report shows that the 
social worker stated the veteran was doing well in the group 
and supported other participants.  She noted the veteran's 
feedback was appropriate.  A subsequent treatment record from 
April 1999 shows that the veteran reported having divorced 
from his wife and having more problems with post-traumatic 
stress disorder since then.  The examiner stated the veteran 
had started smoking but was otherwise "doing well."  That 
same day, the social worker stated the veteran participated 
well in the group and that the group had worked on post- 
traumatic stress disorder issues, such as dealing with anger 
problems and authority figures and relationships.

A May 1999 VA outpatient treatment report shows that the 
social worker noted the veteran was doing well in the group 
and gave appropriate feedback.  She stated that "many" felt 
depressed due to the rain.  In June 1999, the social worker 
stated the veteran was participating well in the group and 
provided appropriate feedback to group members.  She stated 
that "many" were having problems with authority figures and 
that they discussed nightmares and problems sleeping.  At the 
end of the month, the social worker noted the veteran was 
still having problems sleeping.

A July 1999 VA outpatient treatment report shows that the 
veteran was upset that his wife had told him she wanted 
nothing to do with him.  He expressed believing that there 
was a reason he survived Vietnam and the car accident, and 
that there was a reason he would survive the divorce.  The 
veteran stated that medication had helped with his mood, 
sleep, and anxiety.  The examiner stated that the veteran had 
a stoic mood and an appreciative affect.  He was coherent 
without psychosis.  The veteran denied any thoughts of harm 
to self and others.  The veteran reported he was in a group 
with a VA social worker and that it was "very helpful for 
him."

An August 10, 1999, VA outpatient treatment report shows that 
the veteran was doing well in the social work group.  The 
social worker stated that they worked on post-traumatic 
stress disorder aspects of anger, rage, and flashbacks and 
issues of betrayal.  She noted that the veteran was depressed 
over his divorce and how his wife was treating him.  He 
reported increased flashbacks and nightmares.  An August 27, 
1999 VA outpatient treatment report shows that the veteran 
reported that his nightmares and night sweats were occurring 
nightly and that he had an increase in flashbacks.  The 
veteran reported that his head injury had caused him not to 
be able to read or write and had caused short-and long-term 
memory problems.  He stated that his speech was also slow 
because of it.  The veteran reported that his post-traumatic 
stress disorder symptoms were increasing and that he could no 
longer work.  The social worker entered a GAF score of 45.  
An August 30, 1999, VA outpatient treatment report shows that 
the veteran was "doing better."  He reported that the 
medications were helping his mood and sleep without side 
effects.  The examiner stated that the veteran had a calm 
mood and polite affect.  He was coherent without psychosis.  
The veteran denied thoughts of harm to self and others.  The 
examiner stated the veteran was oriented times three.

A September 1999 VA outpatient treatment report shows that 
the social worker stated the veteran did well in the group 
and gave appropriate feedback to others as needed.  She noted 
the veteran continued to have flashbacks.

A January 2000 VA outpatient treatment report shows that the 
veteran was seen by the social worker.  He reported he had 
proposed to his "lady friend" and that they were planning to 
marry.  His nightmares and flashbacks continued.  He stated 
that the girlfriend understood post-traumatic stress disorder 
and that they got along "great."  He added that he was 
excited about the relationship.

A March 2000 VA outpatient treatment report shows that the 
issues discussed during the group session were frustrations 
of interacting with VA, especially on compensation issues, 
and low self-esteem.  The therapist stated that everyone took 
part in that day's discussion.  An April 2000 treatment 
record shows that the veteran participated well in the group 
and gave other members appropriate feedback.

On January 5, 2001, the veteran submitted a statement 
asserting that his post-traumatic stress disorder was worse.  
A private psychodiagnostic examination shows that a 
psychologist, Dr. GW, stated she had examined the veteran on 
January 29, 2001.  The veteran reported he had been married 
five times and that his fifth wife handled him and his 
emotional problems better than the others had.  He denied 
being on any medication at that time.  He reported flashbacks 
during the day and nightmares at night.  The veteran 
described himself as "extremely hypervigilant."  He stated he 
got very little sleep at night.  He also stated that his 
social activities had decreased significantly.  He noted that 
he and his wife used to go to concerts and plays, but not 
anymore.  The veteran stated he did not like to leave home.  
The psychologist stated that the veteran's grooming was 
decent and that he appeared "quite anxious" in the interview.  
She noted that the veteran displayed good manners and was 
cooperative. His speech was normal and understandable.  His 
remote memory appeared to be intact.  The veteran was able to 
name five recent presidents and could remember his Social 
Security number.  However, short-term memory was poor in that 
the veteran was able to remember only two of five items after 
five minutes.  He was particularly disadvantaged in the digit 
span, being able to give only four digits forward and two 
backward.  The psychologist noted that this was an 
"improvement" from the veteran's performance in 1991, when he 
could give only two digits forward and two backward.  The 
veteran's remote memory appeared to have improved as well, as 
did his concentration.  The psychologist stated the veteran's 
conversation was logical and appropriate.  His ability to 
interpret an abstract saying was adequate, and his reasoning 
was good.  The psychologist stated the veteran appeared quite 
anxious and uncomfortable.  She entered diagnoses of post-
traumatic stress disorder, which she stated was "severe," and 
dementia due to head injury, which she stated was "stable."  
She entered a current GAF score of 40 "based solely on" post-
traumatic stress disorder diagnosis.

The psychologist stated the following:

[The veteran]'s problem stemming from 
brain damage from his accident appears to 
have stabilized and he appears to have 
compensated in some ways, in that his 
performance in some areas ha[ve] 
improved. His cognitive abilities have 
improved in some areas since 1991.

On the other hand, his posttraumatic 
stress disorder appears to be worsening 
significantly.  His isolation is more 
severe, he does not get relief in terms 
of being able to sleep or get rid of 
nightmares, even with various 
medications.

He would be able to still perform his job 
as a janitor at the mall if his only 
problem w[as] the brain damage; however, 
his posttraumatic stress disorder 
symptoms would make it impossible to find 
any kind of employment at this time.

A February 2001 VA post-traumatic stress disorder examination 
shows that the psychologist reviewed the veteran's medical 
records and claims file.  He specifically indicated that, 
"This examination will cover the period from 2/18/98 to 
present."  The examiner also noted that special attention 
was given to the last C&P examination conducted by Dr. M on 
February 18, 1998.  The veteran reported having intrusive 
thoughts about once a day.  He had nightmares every night and 
flashbacks every other day.  The veteran stated that he did 
not watch television because he was worried that Vietnam 
would be brought up.  He did not associate with anyone but 
his immediate family and was noted to be "extremely 
distrustful" of people.  Affect was blunted.  The 
psychologist stated that the veteran did not have 
foreshortened future.  The veteran reported he got about four 
hours of sleep a night.  He stated he had an angry outburst 
about every other day.  He also stated his concentration was 
impaired.

The psychologist noted that the veteran's concentration 
problems were "at least in part" due to brain damage.  He 
stated the veteran was in "considerable emotional distress" 
daily from his post-traumatic stress disorder symptoms.  
Social functioning was "extremely impaired," and the veteran 
was "extremely socially isolated."  He noted that the Social 
Security Administration had found the veteran to be 
completely disabled due to a back injury and dementia but 
that in the absence of these two problems, the veteran would 
still be "severely occupationally impaired."  He added that 
due to the veteran's post-traumatic stress disorder symptoms, 
he would not be able to sustain gainful employment because of 
his severe problem being around people and getting along with 
them.  The veteran's thought processes were goal directed and 
content was not bizarre.  His logic was linear, and there was 
no evidence of looseness of associations.  The veteran was 
unable to do serial sevens, which the psychologist stated was 
probably due to the brain injury.  The veteran denied 
delusions and hallucinations.  The psychologist stated that 
the veteran behaved appropriately and was cooperative.  Eye 
contact was "good," and there was no unusual motor activity.  
The veteran reported having one suicidal attempt in 1995 and 
his last suicidal thought was approximately one year prior, 
which was "fleeting."

The psychologist stated that the veteran was unable to recite 
the alphabet without errors.  He was able to state his date 
of birth and Social Security number, but was unable to name 
the current president and the last five presidents in 
chronological order.  The veteran was not aware of current 
events.  Concentration was "impaired."  He was able to recall 
three digits forward and three digits backward.  The 
psychologist stated the veteran did not have any obsessive or 
ritualistic behavior which interfered with routine 
activities.  The veteran's speech was clear, fluent, and at a 
normal rate.  There was no presence of irrelevant, illogical, 
or obscure speech patterns.  The veteran reported he had 
panic attacks every other day.  His mood was moderately 
depressed with a blunted affect.

The psychologist noted that he called the veteran's wife and 
she verified that the veteran did not know her birthday and 
could not accurately report his oldest daughter's birthday.  
She stated that in the two years she had known the veteran, 
she had seen him improve in his cognitive functioning.  For 
example, she stated that the veteran was now able to budget 
money for the month and not run out of money.  She also 
stated that when she first met the veteran, he could not go 
to the store and shop from a short list but that he could 
now.  The veteran's wife noted where the veteran had 
difficulty was reading, writing, and remembering.

The veteran took a test to screen for dementia.  The 
psychologist stated that the veteran scored 28/30, which was 
in the normal range "according to Dr. L[]."  He noted that 
senile patients scored in the 9 to 12 range.  He stated there 
was no evidence that the veteran was "extremely cognitively 
impaired overall."  He noted that the veteran's score was 
"much improved over his 1996 testing."  The psychologist made 
the following conclusion, in part:

The veteran clearly has a severe case of 
chronic PTSD[,] which, in itself, is 
quite disabling as discussed above.  
There are assertions in his file that his 
dementia is progressive and he is 
primarily unemployable due to his 
cognitive deficits from his 1970 head 
injury.  The evidence I have does not 
support these contentions.  Dementia due 
to head trauma typically is 
nonprogressive (DSM-IV, p. 148).  CT Scan 
evidence supports the hypothesis in the 
case of this veteran.  In a phone 
conversation with our radiologist, he 
reported that the CT scans from 1996 and 
the recent one done for this C&P in 2001 
showed no change. . . . Since the vet had 
a full-time job 1995-1996 and left 
because of a back injury, it is not 
logical to assume that the vet's 
inability to continue to work was because 
of his dementia.  In spite of the 
dementia, the vet was holding a job and 
his dementia is not worsening.

Thus, I view Dr. M[]'s statement that 
"the veteran appears to be primarily 
unemployable due to his severe cognitive 
deficits brought on by his head injury" 
to be contradictory to the current 
evidence I have discussed.

The psychologist entered diagnoses of post-traumatic stress 
disorder, chronic and severe with panic attacks, and dementia 
due to head injury.  He entered a GAF score of 40, now and 
for the past 12 months, which was attributable only to post-
traumatic stress disorder.  

Prior to the time the RO granted the 70 percent evaluation 
for post-traumatic stress disorder and a total rating for 
compensation based upon individual unemployability, service 
connection was in effect for the following disabilities at 
the following percentages:

Post-traumatic stress disorder (50 percent); Tinnitus (10 
percent); Shrapnel scars of right arm (0 percent); and Right 
ear hearing loss (0 percent).  The combined evaluation was 60 
percent.  See 38 C.F.R. § 4.25.

In June 2004, the RO determined that the April 1998 rating 
decision, which continued the 50 percent evaluation for post- 
traumatic stress disorder, did not contain clear and 
unmistakable error.

In August 2004, the veteran submitted additional records from 
a private facility, which are dated from June 1997 to October 
1997.  They show that the veteran complained of flashbacks 
and about a recent VA examination.  In August 1997, the 
therapist stated that the veteran and his spouse were doing 
"fairly well" and noted that they were very committed in 
their relationship.  In September 1997, the therapist noted 
that the veteran indicated he was doing well. In October 
1997, the veteran reported having a two-hour intrusive 
thought about Vietnam.

III. Criteria & Analysis

The veteran contends that an effective date of February 26, 
1998 is warranted for the grant of his increased evaluation 
to 70 percent for post-traumatic stress disorder and the 
assignment of a TDIU, or at least going back to January 7, 
1999, based upon an informal claim for increase.

Governing regulations provide that a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase (which includes a claim 
for a total rating for compensation based upon individual 
unemployability) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is ascertainable 
that an increase in disability had occurred within one year 
from the date of claim.  If it is factually ascertainable 
that the increase in disability occurred outside of this 
timeframe; i.e., sometime prior to the one-year period 
preceding the date of claim, then the effective date is the 
date of claim.  38 U.S.C.A. §§ 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 
126 (1997).

Under 38 C.F.R. 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits, which would include 
an informal claim for a total rating for compensation based 
upon individual unemployability.  See Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  The date on the VA outpatient 
or hospital examination will be accepted as the date of 
claim.  38 C.F.R. 3.157(b).

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, pursuant to General Rating 
Formula for Mental Disorders.  Under the general formula, a 
50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In cases where the schedular rating is less than 100 percent, 
a total disability rating (TDIU) may be assigned when the 
individual is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disability, without regard to advancing age.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  TDIU's may be assigned, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  Disabilities resulting from 
common etiology or a single accident, or affecting a single 
body system, such as orthopedic, will be considered as one 
disability.  Id.

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service- 
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The VA treatment records, dated from April 1998 to March 
2000, which address treatment for post-traumatic stress 
disorder, may be considered informal claims for an increased 
rating for post-traumatic stress disorder in accordance with 
38 C.F.R. § 3.157.  Nevertheless, and despite the fact that 
there was a claim for an increased rating for post-traumatic 
stress disorder pending as of April 27, 1998, neither the 
facts at that time, nor at any time until the January 29, 
2001, psychological examination, supported a finding that the 
veteran's service-connected disability had increased to the 
next disability level.  Moreover, the February 2001 VA 
examination report does not support a finding of an earlier 
effective date prior to January 29, 2001 for the assignment 
of a 70 percent rating for PTSD and the assignment of a TDIU, 
despite the examiner's notation that the examination "covers 
a period from 2/18/98 to present."  

Although the 1998 and 1999 treatment records show that the 
veteran regularly complained of increased nightmares and 
flashbacks, the veteran did not, during that time, report 
suicidal or homicidal ideation.  In fact, during that time, 
he consistently denied thoughts of harm to himself or others.  
A VA physician determined that the veteran was not a danger 
to himself or others.  It was consistently reported by the 
social worker that the veteran was doing well in the group 
and providing appropriate feedback to other participants.  
While the veteran showed some increased symptomatology in 
July and August 1999, it appears that such symptoms were only 
temporary, as an August 30, 1999, treatment record shows that 
the veteran was "doing better" and he was described as having 
a calm mood and polite affect.  The examiner stated that the 
veteran was oriented times three.  Then in September 1999, 
the veteran was noted to be doing well with the group and 
giving appropriate feedback to others as needed.  In January 
and March 2000, the veteran expressed happiness with his 
upcoming marriage to a woman.  These treatment records show 
that the veteran had various periods when his symptoms 
appeared to be exacerbated, but overall, an increase to the 
next higher rating of 70 percent was not factually 
ascertainable.  Exacerbations of a service-connected 
disability are specifically contemplated in the assigned 
evaluations.  See 38 C.F.R. § 4.1 (the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).

These specific symptoms, as described by examiners and the 
social worker during the time period from April 1998 to March 
2000 and summarized the 1997 treatment records from the 
private facility indicate that the preponderance of the 
evidence is against a finding that the veteran met the 
criteria for the next higher evaluation for post-traumatic 
stress disorder prior to January 29, 2001.  There was no 
showing in those records that the veteran reported suicidal 
ideation.  In fact, he denied any thoughts of harming 
himself.  There were no reports by the veteran or by medical 
professionals that the veteran had obsessional rituals which 
interfered with routine activities.  The veteran was 
described regularly as coherent, which would refute a finding 
that the veteran's speech was illogical, obscure, or 
irrelevant.  The evidence was silent for any findings of 
panic attacks, periods of violence, spatial disorientation, 
or neglect of personal appearance.  In the 1997 records, the 
therapist noted that the veteran and his then wife were very 
committed to each other.  Additionally, when the veteran was 
subsequently in the process of getting a divorce from his 
wife, he started dating another woman and had proposed to 
her.  This is evidence against a finding that the veteran was 
unable to establish or maintain effective relationships.  For 
these reasons, the preponderance of the evidence is against a 
finding that the facts shown in the VA treatment records 
established that the veteran's post-traumatic stress disorder 
had increased in severity to the next higher evaluation of 70 
percent.

The first evidence establishing that the veteran met the next 
higher evaluation was the private psychological evaluation.  
The psychologist stated that she had examined the veteran on 
January 29, 2001.  There, the veteran reported that his 
social activities had decreased significantly.  The veteran's 
wife stated that the veteran did not like to leave the house.  
The veteran was "quite anxious" during the interview.  
Following her evaluation of the veteran, the psychologist 
determined that the veteran's post-traumatic stress disorder 
had "worsen[ed] significantly" and that his isolation was 
"more severe."  She assigned the veteran a GAF score of 40 
"based solely" upon the veteran's post-traumatic stress 
disorder.  See Diagnostic and Statistical Manual of Mental 
Disorders, 46-47 (4th ed. 1994) (a GAF score of 40 is defined 
as "Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
OR major impairment in several areas, such as work, school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school)).  This evaluation 
report provided a basis for the RO to determine that the 
"facts" established that the veteran's post-traumatic stress 
disorder had increased in severity and warranted a 70 percent 
evaluation as of that date.  This is in accordance with both 
the statute and the regulation.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

The veteran argues, however, that the subsequent examination 
of February 2001 provides a basis for assigning an earlier 
effective date for the 70 percent rating for the service-
connected PTSD and for the TDIU because the examiner 
indicated that the examination covered a period from 2/18/98.  
At no time, however, does the February 2001 examiner indicate 
that the veteran's current level of symptomatology had been 
present since 1998, nor did that examiner specifically state 
that the veteran was unemployable due to his service-
connected PTSD.  Rather, the February 2001 examiner disagreed 
with the findings of the February 1998 examiner.  More 
specifically, the February 2001 examiner opined, based on a 
comparison of cognitive testing from 1996 and 2001, that the 
veteran's cognitive deficit was less severe than the February 
1998 examiner had observed.  Because of this finding, the 
February 2001 examiner refuted the February 1998 opinion that 
the veteran was unemployable due to his nonservice-connected 
cognitive deficits.  At no time, however, did the February 
2001 examiner attribute the unemployability in 1998 to the 
service-connected PTSD.  Rather, the February 2001 examiner 
specifically noted that the veteran had been unemployable 
since 1996 due to a back injury.  

It is also acknowledged that the February 2001 VA examiner 
listed the veteran's GAF score as 40 "now" and for the 
"last twelve months."  This opinion, however, is outweighed 
by the absence of supporting evidence prior to January 29, 
2001 showing an increase in disability.  Moreover, the 
February 2001 examiner points to no objective evidence to 
support his finding of a GAF of 40 for the twelve month 
period prior to the examination in February 2001, and there 
is no indication that the examiner observed or examined the 
veteran prior to the date of the examination.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126.  While GAF scores are 
probative evidence of the veteran's level of impairment, they 
are not to be viewed outside the context of the entire record 
and are not the sole basis for an evaluation of the veteran's 
disability.  In this case, the totality of the medical 
evidence of record does not support a finding that the 
veteran's PTSD increased in severity to 70 percent disabling 
prior to January 29, 2001, even considering the February 2001 
examiner's opinion that the veteran's Global Assessment of 
Functioning (GAF) was 40 during the year prior to the 
examination.  The GAF of 40, taken alone, without other 
medical evidence to support it, does not allow for a factual 
determination that the veteran's PTSD increased in severity 
prior to January 29, 2001.  

Moreover, although the February 2001 examiner indicated that 
the examination covered a period from 2/18/98 to the present, 
it is clear this statement does not mean that the veteran's 
current level of severity of the veteran's PTSD 
symptomatology noted on the February 2001 examination had 
been continuous since 2/18/98.  Rather, the February 2001 
examiner was trying to explain why the February 1998 
examiner's opinion regarding unemployability due to cognitive 
deficit was not consistent with the current record.  In light 
of these findings, the February 2001 examiner also, 
concurrently explained that the veteran had been unemployed 
since 1996 "due to back problems."  At no time does the 
February 2001 examiner opine that the veteran was 
unemployable in 1998 as a result of the service-connected 
PTSD.  

Under the statute, the effective date for a "claim for 
increase" shall be fixed in accordance with the facts found" 
but shall not be earlier than the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a).  Under the regulation, it 
states that the effective date for a claim for increase will 
be the date of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  Here, the facts in this case 
establish that the veteran's disability had increased in 
severity, but the increase was not shown until January 29, 
2001; the date of the private psychological evaluation.  The 
veteran's date of claim is April 27, 1998.  Applying the 
statute and the regulation, the appropriate effective date is 
January 29, 2001; the later date.  See 38 C.F.R. § 3.400.

The same analysis applies to the veteran's claim for a total 
rating for compensation based upon individual 
unemployability.  However, the date of claim for entitlement 
to a TDIU was on August 27, 1999, and not on April 27, 1998.  
Prior to August 27, 1999, there was no showing in the 
treatment records of the veteran stating that he could not 
work due to service-connected disability or disabilities, and 
no finding by a medical professional that the veteran was 
unable to work due to a service-connected disability or 
disabilities.  In the August 27th record, the veteran 
reported that his post-traumatic stress disorder symptoms 
were increasing and that he could no longer work.  Construing 
this document as liberally as possible, the Board finds that 
this established an informal claim for individual 
unemployability under 38 C.F.R. § 3.157.  However, the 
preponderance of the evidence is against a finding that this 
treatment record established that the veteran was no longer 
able to work due to the service-connected disability.  First, 
on that date, the veteran had a combined evaluation of 60 
percent for his service-connected disabilities.  Therefore, 
he did not meet the schedular criteria for individual 
unemployability at that time.  See 38 C.F.R. § 4.16(a).  
Second, while the social worker entered a GAF score of 45, 
that indication, alone, without supporting evidence, does not 
necessarily equate to unemployability as a result of service-
connected disabilities.  

The veteran was granted a TDIU effective the same date as the 
RO granted a 70 percent evaluation for PTSD.  As of that 
date, the veteran met the schedular criteria for a TDIU, and 
therefore the January 29, 2001, date is also the appropriate 
effective date for the award of a TDIU.  38 C.F.R. § 4.16(a).

The veteran asserts that an earlier effective date of 
February 26, 1998 is warranted for both the award of the 70 
percent evaluation for PTSD and the TDIU.  The veteran relies 
on the findings in the January 7, 1999, VA treatment record, 
along with the findings in the February 1998 VA psychiatric 
examination, in establishing an ascertainable date of 
February 26, 1998, that an increase in the veteran's 
disability had occurred.  See 38 U.S.C.A. § 5110(b)(2).  In 
support of this contention, he cites to Swanson v. West, 12 
Vet. App. 442 (1999), and Hazan v. Gober, 10 Vet. App. 511 
(1997).  However, the Swanson decision was withdrawn by the 
CAVC on December 2, 1999, and is no longer good law.  

Hazan, however, is still good law, and that case does not 
support the veteran's assertions.  In Hazan, the appellant 
was seeking an earlier effective date for the award of an 
increased rating for cervical disc disease.  He had been 
denied an increased evaluation in a March 1990 Board 
decision.  Evidence at the time of the March 1990 Board 
decision included hearing testimony before the Board that the 
veteran had provided in August 1989.  The appellant then 
submitted a claim for increase in May 1990 and submitted a 
private medical record, dated in April 1990.  The RO awarded 
an increased evaluation, effective April 1990.  In denying 
the veteran an earlier effective date for the award of the 
increased rating, the Board, in a March 1994 decision, did 
not consider the veteran's August 1989 hearing testimony, 
which the Court determined was error.  See Hazan, 10 Vet. 
App. at 518.  Specifically, it determined that in applying 
the provisions of 38 U.S.C.A. § 5110(b)(2), that VA must 
review all the evidence of record, and not just evidence 
which had not been previously considered, to determine the 
proper effective date for an award of increased benefits.  
Id.  The Court also defined an "increase" under the 
provisions of 38 U.S.C.A. § 5110(b)(2) as "an increase to the 
next disability level." Id. at 519-20.

Applying the holding in Hazan to the facts in this case, it 
was not ascertainable that an increase in the veteran's 
disability had occurred as of February 26, 1998.  In fact, 
the clinical findings in the 1997 private records and the 
April 1998, January 1999, and February 1999 clinical records, 
in and of themselves, do not establish that the severity of 
the veteran's PTSD met the criteria for a 70 percent 
evaluation.  

Even considering the treatment records along with the 
findings made in both the February 1998 report by the social 
worker and the February 1998 examination report, the 
preponderance of the evidence is against a finding that the 
veteran met the next higher evaluation for PTSD or that the 
veteran was unemployable due solely to service-connected 
disability or disabilities.  At the time of both February 
1998 examinations, the veteran had reported having flashbacks 
and nightmares and not having any friends.  The veteran 
himself attributed his inability to work to his "severe 
cognitive deficits and physical limitations," which he 
attributed to the 1970 motor vehicle accident.  The veteran 
was noted to be well groomed and oriented to person, but not 
place, time, or purpose of the evaluation.  The veteran 
denied any suicidal ideations at both evaluations and denied 
any homicidal ideation at the psychiatric evaluation.  There 
were no findings that the veteran had obsessional rituals 
which interfered with routine activities, illogical speech, 
near-continuous panic or depression affecting the ability to 
function independently, or neglect of personal appearance, or 
other symptoms which would indicate that the veteran's 
disability was 70 percent disabling.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating).

The veteran's wife reported that the veteran had threatened 
to hit her, but she stated that the veteran had not followed 
through on that threat.  The examiner determined that the 
veteran's inability to work was primarily due to the severe 
cognitive deficits brought on by the 1970 head injury.  
Therefore, the preponderance of the evidence between February 
1998 and January 1999 is against a finding that the service-
connected PTSD met the criteria for a 70 percent evaluation, 
or that the assignment of a TDIU was warranted.

The veteran's belief that the February 1998 examination along 
with the 1999 clinical records, establishes that he met the 
next higher evaluation is based upon two factors: (1) the 
examiner's wording in the February 1998 examination report 
regarding the veteran's unemployability and (2) the February 
2001 psychologist's disagreement with the findings in the 
February 1998 examination.

Regarding the first basis, the VA examiner in the February 
1998 examination report stated:

The veteran appears to meet the DSM-IV 
criteria for chronic post traumatic 
stress disorder, as well as progressive 
dementia due to head trauma.  The veteran 
is severely socially, industrially and 
emotionally impaired and appears to 
qualify for a permanent and total 
unemployability rating.  The veteran is 
not competent to manage his benefits 
without the assistance of his wife.  The 
veteran appears to be primarily 
unemployable due to his severe cognitive 
deficits brought on by his head injury 
which he sustained in 1970.

The veteran argues the following, in part:

This statement from Dr. M[] must be read 
in its entirety, because the first part 
of the statement clearly states [the 
veteran] has two conditions AND that he 
appears to qualify for a permanent total 
unemployability.  Then later he states 
that the dementia is the "primary" reason 
for this unemployability.  Webster's New 
Twentieth Dictionary defines the 
"primary" as "first in time or order."  
Therefore, Dr. M[]'s statement places 
dementia as the first in order, but does 
not exclude PTSD as the next in order.  
Again, since his first statement included 
both conditions with an assessment of 
unemployability, his choice of primary 
implies that PTSD still causes 
unemployability, however[,] it is second 
to dementia.

(Capitals in original.)

While Hazan holds that VA is to consider all the evidence 
when determining the date that an ascertainable increase 
occurred, it specifically held that an increase cannot be 
based solely upon evidence that was previously considered in 
an increased-rating claim, and the veteran is collaterally 
estopped from relitigating the same issue based upon the same 
evidence.  Hazan, 10 Vet. App. at 520.  It is clear from the 
veteran's argument that he is seeking to readjudicate the 
increased-rating claim that was denied in an April 1998 
rating decision.  Specifically, the February 1998 VA 
examination was the primary evidence used in the April 1998 
decision.  That decision is final, and the RO has issued a 
decision determining that there is no clear and unmistakable 
error in the April 1998 rating decision.  This argument by 
the veteran does not assist in obtaining an earlier effective 
date for the award of an increased rating.  Regardless, the 
examiner stated clearly that the primary basis for the 
veteran's inability to work was attributable to a non-
service-connected disability.

Regarding the veteran's second basis in attacking the 
February 1998 examination, the February 2001 VA psychologist 
disagreed with the finding made by the VA examiner in the 
February 1998 examination.  Specifically, he stated that he 
found the 1998 examiner's determination that the veteran was 
"primarily unemployable due to his severe cognitive deficits 
brought on by his head injury" to be contradictory of what 
the February 2001 psychologist found.  However, in making 
that statement, the psychologist stated that he found the 
1998 opinion contradictory "to the current evidence I have 
discussed."  In the February 2001 examination report, the 
psychologist noted that the veteran's cognitive deficits had 
improved since 1996.  Nowhere in that examination report does 
he state that the 1998 examiner was wrong to make that 
conclusion at that time; rather, in retrospect, he found that 
it contradicted what the evidence showed in 2001, which was 
that the veteran was unemployable due to the service-
connected post-traumatic stress disorder, as opposed to the 
non-service-connected cognitive deficits and/or a back 
disability.

In summary, the effective dates assigned in this case are 
correct based upon the application of both the statute and 
the regulation to the facts in this case.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  From 1997 to January 28, 2001, 
there was a lack of competent evidence that the veteran met 
the criteria for a 70 percent evaluation for post-traumatic 
stress disorder.  Even the veteran's report of his symptoms 
during that time would not meet the criteria for a 70 percent 
evaluation.  The January 29, 2001, private psychological 
evaluation established a date when the veteran's service-
connected post-traumatic stress disorder had increased to the 
next disability level.  This was also the first time that a 
medical professional had attributed the veteran's inability 
to work to the service-connected disability.  Notably, the 
psychologist in the January 29, 2001 report specifically 
stated that the veteran's PTSD "would make it impossible to 
find any kind of employment at this time." (Emphasis added.)  
This further supports the finding that the correct effective 
date for the increased rating is January 29, 2001.  
Therefore, based upon the "facts found," this is the 
appropriate effective date for the award of a 70 percent 
evaluation for post-traumatic stress disorder.  See 38 
U.S.C.A. § 5110(a).  While this post-dated the date of claim, 
here, April 27, 1998, the appropriate effective date is the 
date entitlement arose or date of claim, whichever is later.  
See 38 C.F.R. § 3.400.  The later date is the date 
entitlement arose.  Once the veteran met the 70 percent 
evaluation for post-traumatic stress disorder, he then met 
the schedular criteria for a total rating for compensation 
based upon individual unemployability.  See 38 C.F.R. § 
4.16(a).  Therefore, the appropriate effective date for this 
benefit is also January 29, 2001.

Importantly, the February 2001 VA examination report does not 
provide a basis to assign an earlier effective date for the 
service-connected PTSD or the TDIU because that examiner 
never opined that the veteran was unemployable prior to 
January 29, 2001, as a result of the service-connected PTSD.  
The February 2001 examiner simply provides a rationale as to 
why the 1998 examiner's theory regarding unemployability was 
incorrect; which does not necessarily mean that the PTSD was 
the cause for the unemployability at that time.  Rather, the 
examiner in February 2001 clearly points out that the veteran 
had been unemployed since 1996, as a result of a [non 
service-connected] back injury.  

Accordingly, the preponderance of the evidence is against the 
award of an effective date earlier than January 29, 2001, for 
both the award of a 70 percent evaluation for post-traumatic 
stress disorder and a total rating for compensation based 
upon individual unemployability, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date earlier than January 29, 
2001, for the grant of a 70 percent evaluation for post- 
traumatic stress disorder is denied.

Entitlement to an effective date earlier than January 29, 
2001, for the grant of a total rating for compensation based 
upon individual unemployability is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


